DETAILED ACTION

Status
This communication is in response to Applicant’s “AMENDMENT IN RESPONSE TO NON-FINAL OFFICE ACTION” filed on May 23, 2022 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1-4, 8-14 and 18-20; cancelled no claim(s); and added no claim(s).  Claims 1-20 remain pending and presented for examination.  Of the pending claims, Claims 1 and 11 are independent claims.

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

This application (i.e., U.S. App. No. 16/868,911) has published as U.S. Patent Application Publication No. 2021/0350412 of Harwood et al. (hereinafter “Harwood”).


Priority/Benefit Claim
No claim(s) for benefit or priority exists in this application and, therefore, the effective filing date of this application is its filing date of May 7, 2020.


Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment including “REPLACEMENT SHEET” filed 5/23/2022 (see page 10 of Drawings filed 05/23/2022 as a replacement to original Figure 6 of Applicant’s original set of drawings) overcomes the drawing objection in view of MPEP § 608.02(g); therefore, the Examiner withdraws the drawing objection.
Applicant’s Amendment overcomes all rejections to Claims 1-20 under § 112(a) and § 112(b); therefore, the Examiner withdraws all 35 U.S.C. § 112 rejections to Claims 1-20 under 35 U.S.C. § 112 (a) and (b).  However, Applicant’s Amendment introduces new rejections to Claims 1-20 under 35 U.S.C. § 112(b); therefore, the Examiner asserts new § 112(b) rejections to Claims 1-20, as provided below.
Applicant’s Amendment does not overcome the prior art rejections to Claims 1-20 under 35 U.S.C. § 103 of the AIA ; therefore, the Examiner asserts/maintains the prior art rejections to Claims 1-20, as provided below under section 35 U.S.C. § 103.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  Each of Claims 3 and 13 lacks a period.  “Each claim begins with a capital letter and ends with a period” in accordance with MPEP § 608.01(m).  Appropriate corrections are required.

Claims 11, 13 and 20 are objected to because of the following informalities: grammatical/parallelism errors.  Examiner notes that “…program instruction to observing” (bolding added) recited in independent Claim 11 should be, for example, “…program instructions to observe” and “…program instruction to selecting” (bolding added) recited in Claim 11 should be, for example, “…program instructions to select” for independent Claim 11.  In addition, “…program instruction to selecting” (bolding added) recited in Claim 13 should be, for example, “…program instructions to select” for Claim 13.  Similarly, “…program instructions to displaying” recited in Claim 20 (with bolding emphasis added) should be, for example, “…program instructions to display” for Claim 20.  Claims 13 and 20 have inconsistent subject-verb agreement regarding the recited gerunds of “selecting” and “displaying” as respectively recited in Claims 13 and 20.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).  

Each of independent Claims 1 and 11 is rejected under AIA  35 U.S.C. 112(b) as being indefinite because it is unclear as to what the phrase “the one or more sensor” (singular) makes antecedent reference to each corresponding independent claim.  For example, it is unclear as to whether the phrase “the…sensor” references any one of the “one or more sensors” recited in the independent claims; references the recited one or more sensors, which may or may not be all of the recited one or more sensors; or references all of the recited one or more sensors as recited in the independent claims.  Consequently, there is insufficient antecedent basis for the phrase “the…sensor” (singular) recited in each of Claims 1 and 11.  Therefore, Claims 1 and 11 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, “the one or more sensor”, as recited in Claims 1 and 11, is understood to be any sensor.  Appropriate correction(s) is required.

Regarding independent Claims 1 and 11, Examiner notes that Claims 1 and 11 recite the term “or” in the phrase “…equipped with…and/or…” (bolding emphasis added), which introduces alternative language in the phrase “…equipped with…and/or…” recited in each of the independent claims, and therefore, “sensors,…displays…and/or…projector” (bolding emphasis added) as recited in Claims 1 and 11 does not require the vehicle to be equipped with anything more than one or more sensors, such as a single sensor.  Consequently, in context of the vehicle being equipped with nothing more than one or more sensors, it is unclear as to what the phrase “the one or more vehicle displays” (bolding emphases added) means in the context of the independent claims having only one or more sensors.  Thus, independent Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.

Regarding independent Claims 1 and 11, since it is unclear as to what the phrase “the observation” makes antecedent reference to in each independent claim, Claims 1 and 11 are each rejected under 35 U.S.C. 112(b) as being indefinite.  More specifically, it is unclear as to whether the phrase “the observation” (bolding emphasis added) references an observation not specifically recited in the independent claims, references the step/process of to observe[] or observing (verb phrase), which may or may not produce any “observation” (noun) since the step of observing (verb phrase), as currently recited, does not necessarily end to produce any observation (noun), or refers to something else.  Furthermore, there is insufficient antecedent basis for the noun phrase “the observation” recited in Claims 1 and 11.  Therefore, Claims 1 and 11 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  Appropriate corrections are required.

Regarding Claims 2 and 12, since it is unclear as to what the phrase “the advertisement feedback sensors” (bolding emphasis added) makes antecedent reference to in the independent claims, Claims 2 and 12 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  More specifically, it is unclear as to whether the phrase “the advertisement feedback sensors” references advertisement feedback sensors not specifically/positively recited in the independent claims, refers to one or more sensors which may not be of the “advertisement feedback” type, or refers to something else recited in the independent claims.  Consequently, there is insufficient antecedent basis for the phrase “the advertisement feedback sensors” recited in each of Claims 2 and 12.  Therefore, Claims 2 and 12 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For purposes of this Office action, the phrase “advertisement feedback sensors”, as recited in Claims 2 and 12, is understood to be any feedback sensors associated with an advertisement.  Appropriate correction(s) is required.

Claims 2-10 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-10 are rejected under 35 U.S.C. 112(b) of the AIA .  Similarly, Claims 12-20 depend from independent Claim 11, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 12-20 are rejected under 35 U.S.C. 112(b) of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 9-17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2022/0013045 of Takeda et al. (hereinafter “Takeda”) in view of U.S. Patent Application Publication No. 2019/0268743 of CHO et al. (hereinafter “Cho”).

Regarding Claim 1, Takeda discloses a computer-implemented method for mobile intelligent dynamic advertising, the computer-implemented [method] comprising: 
detecting a presence of one or more pedestrians within a predetermined distance of a vehicle (e.g., detecting one or more individuals near a vehicle —Figures 11A–11C, 12A–12C and 13A–13B of Takeda; and Takeda at ¶¶ [0010], [0110], [0115] and [0161]), wherein the vehicle is equipped with one or more sensors, one or more vehicle displays and/or a projector and wherein the one or more sensor further comprises camera, video, microphone, and proximity/motion detection (e.g., “vehicular display device that displays an image…on a vehicle body of an automobile in order to…perform an advertisement or a promotion using the automobile” —Takeda at ¶ [0002]; “image to be displayed…is an advertisement image for promotion” —Takeda at ¶ [0069]; Takeda at ¶¶ [0010], [0016], [0092] and [0122]–[0124]; Takeda at ¶¶ [0065], [0107] and [0159]–[0160]; and “position of the viewer detected by the viewer detecting unit” —Takeda at ¶ [0016]);
observing the one or more pedestrians and creating a target profile based on the observation (e.g., “position of the viewer detected by the viewer detecting unit” —Takeda at ¶ [0016]; “advertisement image” and “control a display form of the image in response to a change in the position of the viewer” —Takeda at ¶¶ [0069] and [0016]; “pedestrian is targeted” —Takeda at ¶ [0103]; and Takeda at ¶¶ [0010], [0014]–[0018] and [0122]–[0124]);
determining an advertisement to be displayed to the one or more pedestrians based on a displayed criteria, wherein the displayed criteria comprises of a target profile (e.g., “pedestrian is targeted” —Takeda at ¶ [0103]; “vehicular display device that displays an image…on a vehicle body of an automobile in order to…perform an advertisement or a promotion using the automobile” —Takeda at ¶ [0002]; “image to be displayed…is an advertisement image for promotion” —Takeda at ¶ [0069]; and Takeda at ¶¶ [0010], [0016], [0092] and [0122]–[0124]); 
selecting which vehicle display from the one or more vehicle displays [is] to be utilized by the advertisement (e.g., “regardless of the position of a viewer such as a pedestrian…, an image displayed on a display panel or a projector…can be visually recognized” —Takeda at ¶ [0022]; “advertisement image” and “control a display form of the image in response to a change in the position of the viewer” —Takeda at ¶¶ [0069] and [0016]; and Takeda at ¶¶ [0010], [0014]–[0018] and [0122]–[0124]); and
displaying, by the vehicle, the advertisement on the one or more vehicle displays based on the advertisement (e.g., “regardless of the position of a viewer such as a pedestrian…, an image displayed on a display panel or a projector…can be visually recognized” —Takeda at ¶ [0022]; “advertisement image” and “control a display form of the image in response to a change in the position of the viewer” —Takeda at ¶¶ [0069] and [0016]; as well as Takeda at ¶¶ [0010], [0014]–[0018] and [0122]–[0126]), but Takeda arguably fails to explicitly disclose the one or more pedestrians including multiple pedestrians.  However, Cho teaches displaying advertising content to people from one or more vehicles wherein one or more pedestrians include multiple pedestrians (e.g., “output…one or more advertisements to…people outside the…connected vehicles 101…. extracting characteristics or traits of the people outside the connected vehicles 101…” —Cho at ¶ [0123]; “characteristics of the advertisement event may include target advertisement audience including audience's age, sex, preference, etc.” —Cho at ¶ [0184]; “advertisement on at least one target vehicle for benefits of…pedestrians” —Cho at ¶ [0096]; “interactive advertisement may interact with bystanders or pedestrians and receive input from them” —Cho at ¶ [0117]; Cho at ¶ [0117]; and “advertisement event on at least one target vehicle for benefits of…pedestrians, etc.” —Cho at ¶ [0338]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the one or more pedestrians including multiple pedestrians, as taught by Cho, into the method/system disclosed by Takeda, which is directed toward displaying advertising material on/from exterior surfaces of vehicles, such as a public transportation bus, for one or more pedestrians to view the advertising material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 1 above and Takeda teaching altering the display of the advertisement based on the pedestrian's interaction with the advertisement feedback sensors (e.g., Takeda at ¶¶ [0014]–[0018], [0022], [0065], [0076], [0107], [0122]–[0126], [0131] and [0159]–[0160]; also see Cho at ¶ [0117] for “interactive advertisement may interact with bystanders or pedestrians and receive input from them”) wherein based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 1 above and Takeda teaching selecting the projector to display the advertisement onto a surface (e.g., “…image displayed on a display panel or a projector…can be visually recognized” —Takeda at ¶ [0022]; “advertisement image” and “control a display form of the image in response to a change in the position of the viewer” —Takeda at ¶¶ [0069] and [0016]; and Takeda at ¶¶ [0010], [0014]–[0018] and [0122]–[0124]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 3 above and Takeda teaching wherein the surface includes, a portion of a sidewalk or road surface adjacent to the vehicle, portion of a wall or building adjacent to the vehicle, and a portion of the vehicle itself (e.g., Takeda at ¶¶ [0018], [0141] and [0153]) based on the same obviousness rational and reasoning as applied above with respect to Claim 3 from which this claim depends.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 1 above, but Takeda fails to teach: determining that a predefined arrangement of a plurality of vehicles is conducive for displaying a single advertisement and/or group of related advertisements via the plurality of vehicles; determining, based on the predefined arrangement of the plurality of vehicles, a layout of a single advertisement and/or group of related advertisements to be displayed by the plurality of vehicles; coordinating a collective and simultaneous display of the single advertisement and/or group of related advertisements via the plurality of vehicles; and displaying respective portions of the single advertisement and/or group of related advertisements between each of the plurality of vehicles.  However, Cho teaches displaying advertising content to people from one or more vehicles (e.g., “output…one or more advertisements to…people outside the…connected vehicles 101…. extracting characteristics or traits of the people outside the connected vehicles 101…” —Cho at ¶ [0123]; “characteristics of the advertisement event may include target advertisement audience including audience's age, sex, preference, etc.” —Cho at ¶ [0184]; “advertisement on at least one target vehicle for benefits of…pedestrians” —Cho at ¶ [0096]; “interactive advertisement may interact with bystanders or pedestrians and receive input from them” —Cho at ¶ [0117]; and “advertisement event on at least one target vehicle for benefits of…pedestrians, etc.” —Cho at ¶ [0338]); determining that a predefined arrangement of a plurality of vehicles is conducive for displaying a single advertisement and/or group of related advertisements via the plurality of vehicles (e.g., “real-time information about whether a predetermined target number of connected vehicles for carrying out the advertisement event has been reached or recruited.” —Cho at ¶ [0204]; “…plurality of connected vehicles…configured to communicate with each other and control a reproduction order of the multiple advertisements among the plurality of connected vehicles” —Cho at ¶ [0283]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150] and [0152]); determining, based on the predefined arrangement of the plurality of vehicles, a layout of a single advertisement and/or group of related advertisements to be displayed by the plurality of vehicles (e.g., Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150] and [0152]; and “…plurality of connected vehicles…configured to communicate with each other and control a reproduction order of the multiple advertisements among the plurality of connected vehicles” —Cho at ¶ [0283]); coordinating a collective and simultaneous display of the single advertisement and/or group of related advertisements via the plurality of vehicles (e.g., “real-time information about whether a predetermined target number of connected vehicles for carrying out the advertisement event has been reached or recruited.” —Cho at ¶ [0204]; “…plurality of connected vehicles…configured to communicate with each other and control a reproduction order of the multiple advertisements among the plurality of connected vehicles” —Cho at ¶ [0283]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150] and [0152]); and displaying respective portions of the single advertisement and/or group of related advertisements between each of the plurality of vehicles (e.g., “one or more advertisements may be delivered and/or reproduced on a plurality of connected vehicles” —Cho at ¶ [0062]; Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150] and [0152]; and “…plurality of connected vehicles…configured to communicate with each other and control a reproduction order of the multiple advertisements among the plurality of connected vehicles” —Cho at ¶ [0283]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate determining that a predefined arrangement of a plurality of vehicles is conducive for displaying a single advertisement and/or group of related advertisements via the plurality of vehicles; determining, based on the predefined arrangement of the plurality of vehicles, a layout of a single advertisement and/or group of related advertisements to be displayed by the plurality of vehicles; coordinating a collective and simultaneous display of the single advertisement and/or group of related advertisements via the plurality of vehicles; and displaying respective portions of the single advertisement and/or group of related advertisements between each of the plurality of vehicles, as taught by Cho, into the method/system taught by Takeda in view of Cho, which is directed toward displaying advertising material on/from exterior surfaces of vehicles, such as a public transportation bus, for one or more pedestrians to view the advertising material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 5 above, but Takeda fails to teach: determining that the predefined arrangement of the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of advertisements, and terminating the simultaneous display of the single advertisement and/or group of related advertisements via the plurality of vehicles.  However, Cho teaches displaying advertising content to people from one or more vehicles (e.g., “output…one or more advertisements to…people outside the…connected vehicles 101…. extracting characteristics or traits of the people outside the connected vehicles 101…” —Cho at ¶ [0123]; “characteristics of the advertisement event may include target advertisement audience including audience's age, sex, preference, etc.” —Cho at ¶ [0184]; “advertisement on at least one target vehicle for benefits of…pedestrians” —Cho at ¶ [0096]; “interactive advertisement may interact with bystanders or pedestrians and receive input from them” —Cho at ¶ [0117]; and “advertisement event on at least one target vehicle for benefits of…pedestrians, etc.” —Cho at ¶ [0338]); determining that the predefined arrangement of the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of advertisements, and terminating the simultaneous display of the single advertisement and/or group of related advertisements via the plurality of vehicles (e.g., “real-time information about whether a predetermined target number of connected vehicles for carrying out the advertisement event has been reached or recruited” —Cho at ¶ [0204]; “the ADC server may be configured to determine whether the connected vehicle is to participate in a specific cluster advertisement” —Cho at ¶ [0152]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150], [0152], [0296], [0312] and [0324]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate determining that the predefined arrangement of the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of advertisements, and terminating the simultaneous display of the single advertisement and/or group of related advertisements via the plurality of vehicles, as taught by Cho, into the method/system taught by Takeda in view of Cho, which is directed toward displaying advertising material on/from exterior surfaces of vehicles for one or more pedestrians to view the advertising material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 5 above, but Takeda fails to teach: determining that an arrangement of a first vehicle with respect to the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of related advertisements; altering the layout of the advertisement with respect to the other vehicles in the plurality of vehicles whose arrangement with respect to each other remains conducive for collectively and simultaneously displaying different respective portions of the single advertisement and/or group of related advertisements between the other vehicles in the plurality of vehicles; and displaying the different respective portions of the single advertisement and/or group of related advertisements between each of the other vehicles in the plurality of vehicles.  However, Cho teaches displaying advertising content to people from one or more vehicles (e.g., “output…one or more advertisements to…people outside the…connected vehicles 101…. extracting characteristics or traits of the people outside the connected vehicles 101…” —Cho at ¶ [0123]; “characteristics of the advertisement event may include target advertisement audience including audience's age, sex, preference, etc.” —Cho at ¶ [0184]; “advertisement on at least one target vehicle for benefits of…pedestrians” —Cho at ¶ [0096]; “interactive advertisement may interact with bystanders or pedestrians and receive input from them” —Cho at ¶ [0117]; and “advertisement event on at least one target vehicle for benefits of…pedestrians, etc.” —Cho at ¶ [0338]); determining that an arrangement of a first vehicle with respect to the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of related advertisements (e.g., “real-time information about whether a predetermined target number of connected vehicles for carrying out the advertisement event has been reached or recruited” —Cho at ¶ [0204]; “the ADC server may be configured to determine whether the connected vehicle is to participate in a specific cluster advertisement” —Cho at ¶ [0152]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150], [0152], [0312] and [0324]); altering the layout of the advertisement with respect to the other vehicles in the plurality of vehicles whose arrangement with respect to each other remains conducive for collectively and simultaneously displaying different respective portions of the single advertisement and/or group of related advertisements between the other vehicles in the plurality of vehicles (e.g., “…plurality of connected vehicles…configured to communicate with each other and control a reproduction order of the multiple advertisements among the plurality of connected vehicles” —Cho at ¶ [0283]; “determine whether the connected vehicle is to participate in a specific cluster advertisement” —Cho at ¶ [0152]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150] and [0152]); and displaying the different respective portions of the single advertisement and/or group of related advertisements between each of the other vehicles in the plurality of vehicles (e.g., “one or more advertisements may be delivered and/or reproduced on a plurality of connected vehicles” —Cho at ¶ [0062]; “control a reproduction order of the multiple advertisements among the plurality of connected vehicles” —Cho at ¶ [0283]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150] and [0152]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate determining that an arrangement of a first vehicle with respect to the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of related advertisements; altering the layout of the advertisement with respect to the other vehicles in the plurality of vehicles whose arrangement with respect to each other remains conducive for collectively and simultaneously displaying different respective portions of the single advertisement and/or group of related advertisements between the other vehicles in the plurality of vehicles; and displaying the different respective portions of the single advertisement and/or group of related advertisements between each of the other vehicles in the plurality of vehicles, as taught by Cho, into the method/system taught by Takeda in view of Cho, which is directed toward displaying advertising material on/from exterior surfaces of vehicles for one or more pedestrians to view the advertising material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 1 above and Takeda teaching wherein the display criteria is based, at least in part, on one or more of: real-time analytics information, including, but not limited, to a location of the vehicle, demographic information of the pedestrians within the predetermined distance of the vehicle, information obtained from mobile devices and social media accounts associated with the pedestrians, and business information of those businesses located within the predetermined distance of the vehicle (e.g., Figures 11A–11C, 12A–12C and 13A–13B of Takeda; and Takeda at ¶¶ [0010], [0110], [0115] and [0161]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 1 above, but Takeda fails to explicitly teach displaying emergency warning alerts and nearby emergency situations.  However, Cho teaches displaying content to people from one or more vehicles (e.g., “output…to…people outside the…connected vehicles 101….” —Cho at ¶ [0123]) as well as displaying emergency warning alerts and nearby emergency situations (e.g., Cho at ¶¶ [0126], [0195] and [0290]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate displaying emergency warning alerts and nearby emergency situations, as taught by Cho, into the method/system taught by Takeda in view of Cho, which is directed toward displaying material on/from exterior surfaces of vehicles, such as a public transportation bus, for one or more pedestrians to view the material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Regarding Claim 11, Takeda in view of Cho teaches a computer system for mobile intelligent dynamic advertising, the system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising a set of program instructions (e.g., Figure 2 of Takeda) to perform respective processes/steps as recited in Claim 1, and, therefore, independent Claim 11 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claim 12 recites substantially similar subject matter to that of Claim 2 and, therefore, Claim 12 is rejected on the same basis(es) as Claim 2.

Claim 13 recites substantially similar subject matter to that of Claim 3 and, therefore, Claim 13 is rejected on the same basis(es) as Claim 3.

Claim 14 recites substantially similar subject matter to that of Claim 4 and, therefore, Claim 14 is rejected on the same basis(es) as Claim 4.

Claim 15 recites respective processes/steps as indicated above with respect to Claim 5 and, therefore, Claim 15 is rejected on the same respective basis(es) as stated above regarding Claim 5.

Claim 16 recites respective processes/steps as indicated above with respect to Claim 6 and, therefore, Claim 16 is rejected on the same basis(es) as stated above regarding Claim 6.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 15 above, but Takeda fails to teach: program instructions to determine that an arrangement of a first vehicle with respect to the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of related advertisements; and program instructions to alter the layout of the advertisement with respective to the other vehicles in the plurality of vehicles whose arrangement with respect to each other remains conducive for collectively and simultaneously displaying the single advertisement and/or group of related advertisements.  However, Cho teaches displaying advertising content to people from one or more vehicles (e.g., “output…one or more advertisements to…people outside the…connected vehicles 101…. extracting characteristics or traits of the people outside the connected vehicles 101…” —Cho at ¶ [0123]; “characteristics of the advertisement event may include target advertisement audience including audience's age, sex, preference, etc.” —Cho at ¶ [0184]; “advertisement on at least one target vehicle for benefits of…pedestrians” —Cho at ¶ [0096]; “interactive advertisement may interact with bystanders or pedestrians and receive input from them” —Cho at ¶ [0117]; and “advertisement event on at least one target vehicle for benefits of…pedestrians, etc.” —Cho at ¶ [0338]); program instructions to determine that an arrangement of a first vehicle with respect to the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of related advertisements (e.g., “real-time information about whether a predetermined target number of connected vehicles for carrying out the advertisement event has been reached or recruited” —Cho at ¶ [0204]; “the ADC server may be configured to determine whether the connected vehicle is to participate in a specific cluster advertisement” —Cho at ¶ [0152]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150], [0152], [0312] and [0324]); and program instructions to alter the layout of the advertisement with respective to the other vehicles in the plurality of vehicles whose arrangement with respect to each other remains conducive for collectively and simultaneously displaying the single advertisement and/or group of related advertisements (e.g., “…plurality of connected vehicles…configured to communicate with each other and control a reproduction order of the multiple advertisements among the plurality of connected vehicles” —Cho at ¶ [0283]; “determine whether the connected vehicle is to participate in a specific cluster advertisement” —Cho at ¶ [0152]; and Cho at ¶¶ [0009], [0029], [0117]–[0118], [0150] and [0152]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate program instructions to determine that an arrangement of a first vehicle with respect to the plurality of vehicles is no longer conducive for displaying the single advertisement and/or group of related advertisements; and program instructions to alter the layout of the advertisement with respective to the other vehicles in the plurality of vehicles whose arrangement with respect to each other remains conducive for collectively and simultaneously displaying the single advertisement and/or group of related advertisements, as taught by Cho, into the method/system taught by Takeda in view of Cho, which is directed toward displaying advertising material on/from exterior surfaces of vehicles for one or more pedestrians to view the advertising material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).


Claim 19 recites respective processes/steps as indicated above with respect to Claim 9 and, therefore, Claim 19 is rejected on the same basis(es) as stated above regarding Claim 9.

Claim 20 recites respective processes/steps as indicated above with respect to Claim 10 and, therefore, Claim 20 is rejected on the same basis(es) as stated above regarding Claim 10.


Claims 8 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2022/0013045 of Takeda et al. (hereinafter “Takeda”) in view of U.S. Patent Application Publication No. 2019/0268743 of CHO et al. (hereinafter “Cho”), and further in view of U.S. Patent Application Publication No. 2019/0378152 of Zhang et al. (hereinafter "Zhang").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Cho as applied to Claim 1 above, but Takeda fails to explicitly teach: tracking and recording, via blockchain, an amount of time a vehicle displays particular advertisements and an amount of pedestrians within a distance of the advertisement.  However, Cho teaches displaying advertising content to people from one or more vehicles (e.g., “output…one or more advertisements to…people outside the…connected vehicles 101…. extracting characteristics or traits of the people outside the connected vehicles 101…” —Cho at ¶ [0123]; “characteristics of the advertisement event may include target advertisement audience including audience's age, sex, preference, etc.” —Cho at ¶ [0184]; “advertisement on at least one target vehicle for benefits of…pedestrians” —Cho at ¶ [0096]; “interactive advertisement may interact with bystanders or pedestrians and receive input from them” —Cho at ¶ [0117]; and “advertisement event on at least one target vehicle for benefits of…pedestrians, etc.” —Cho at ¶ [0338]); as well as tracking and recording an amount of time a vehicle displays particular advertisements and an amount of pedestrians within a distance of the advertisement (e.g., “connected vehicles participating in the parade are continuously monitored” —Cho at ¶ [0013]; “capture images in real-time…for various purposes including identification of one or more advertisements, identification of people, identification and extraction of characteristics or attributes of people (e.g., age, sex, preferences, trends, etc.), or determination of people density…for example…. detect presence of object(s) or people near the connected vehicle” —Cho at ¶ [0132]; “continuously monitoring movements of the plurality of connected vehicles participating” —Cho at ¶ [0206]; “capture images in real-time of…outside of the connected vehicle….for various purposes including identification of one or more advertisements, identification of people, identification and extraction of characteristics or attributes of people (e.g., age, sex, preferences, trends, etc.), or determination of people density…” and “profile information of people on streets” —Cho at ¶¶ [0123] and [0201]; “characteristics of the advertisement event may include target advertisement audience…” —Cho at ¶ [0184]; and Cho at ¶ [0111], [0141], [0282], [0293], [0324], [0327] and [0354]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate tracking and recording an amount of time a vehicle displays particular advertisements and an amount of pedestrians within a distance of the advertisement, as taught by Cho, into the method/system taught by Takeda in view of Cho, which is directed toward displaying advertising material on/from exterior surfaces of vehicles for one or more pedestrians to view the advertising material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).  Takeda in view of Cho fails to explicitly teach the tracking and the recording being via blockchain.  However, Zhang teaches that a blockchain can be used to hold, track, transfer and verify information such as regarding managing advertisement tracking in a blockchain (e.g., Zhang at ¶¶ [0003] and [0001]), “identifying…events being performed… and storing the… events in the blockchain” (e.g., Abstract of Zhang), as well as “…events stored in the blockchain each include…a time stamp” (e.g., Zhang at ¶ [0068]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the tracking and the recording being via blockchain, as taught by Zhang, into the method/system taught by Takeda in view of Cho, which is directed toward displaying advertising material on/from exterior surfaces of vehicles for one or more pedestrians to view the advertising material outside the vehicles (e.g., Takeda at ¶¶ [0008]–[0011] and [0101]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 18 recites respective processes/steps as indicated above with respect to Claim 8 and, therefore, Claim 18 is rejected on the same basis(es) as stated above regarding Claim 8.


Response to Arguments
Applicant’s arguments in the Amendment filed on May 23, 2022, have been fully considered and are not persuasive.  Examiner notes further recitation above to both U.S. Patent Application Publication Nos. 2022/0013045 (“Takeda”) and 2019/0268743 (“Cho”) in an effort to assist Applicant given Applicant’s amendments and arguments in “Amendment”.

Applicant's Arguments in the Amendment
(Pages 11-12)  Applicant asserts that independent Claims 1 and 11, as currently amended, are patentable over Takeda in view of Cho.
(Pages 12-13)  Applicant asserts that Claims 2-10 and 12-20, which depend from respective independent Claims 1 and 11 and include respective limitations therein, are patentably distinguishable over Takeda in view of Cho based on at least the same reasons provided with respect to independent Claims 1 and 11.

Examiner’s Response to Applicant's Arguments
Regarding § 103, please see citations to prior art references of Takeda and Cho in the § 103 rejections above regarding amended portions of Applicant’s claims.  Examiner notes that during patent examination, the pending claims must be “given their broadest reasonable interpretation”.  In view of this standard, Examiner asserts § 103 rejections to Applicant’s amended claims, as noted above under § 103.  In addition, Examiner notes that patent documents are relevant as prior art for all they contain and that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” —MPEP § 2123.  Finally, Examiner notes that Cho at ¶¶ [0123] and [0201] teaches “profile information of people on streets” albeit not relied upon in the targeted profile recitation in this particular Office action.  Examiner notes that Cho teaches other user/customer profiles and invites Applicant to review the teachings of Cho with respect to these concepts.

Please see above § 103 rejections with respect to independent Claims 1 and 11 for at least the same reasons provided with respect to the independent claims that Claims 2-10 and 12-20, depending from respective independent Claims 1 and 11 and including the limitations therein, are not patentable based on dependency from respective independent claims.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2021/0319477 of Shefer Malihy (hereinafter “Malihy”) for various placements of advertisements on a vehicle —Figures 3A–3E of Malihy.
U.S. Patent Application Publication No. 2021/0229597 of Dellock et al. (hereinafter “Dellock”) for “Determining that the ridehail user is within the operative distance from the vehicle can include receiving, from a vehicle sensor, data indicative of the ridehail user approaching the vehicle, estimating, and processing the received data indicative of the ridehail user, and data indicative of a distance from the vehicle to the ridehail user approaching the vehicle. Responsive to determining that the distance is less than a threshold value, this step may include sending a proximity message to a puddle lamp controller. The proximity message may be indicative of the distance from the vehicle to the ridehail user approaching the vehicle.” —Dellock at ¶ [0056]; and projecting advertising messages on a sidewalk with pedestrians —Figures 2, 3 and 4 of Dellock.
U.S. Patent Application Publication No. 2020/0377004 of Zhang et al. (hereinafter “Zhang”) for “if individuals are detected in a vicinity of the vehicle, this information can also be directed to the cloud-based portion 140 for review and the targeted advertisements 527 can be generated/changed (e.g., arrow 526) based on the individuals detected (the advertisements, images, and the like can be targeted to the particular individual). Moreover, if based on the user preferences 531 or the vehicle information 538, images and videos can be predetermined (selected or elected) to be displayed (e.g., arrow 582) by the user/driver in the vicinity of the vehicle in accordance with vicinity detection 580.” —Zhang at ¶ [0066].
U.S. Patent Application Publication No. 2020/0098009 of TAKEMURA et al. (hereinafter “TAKEMURA”) for displaying an advertisement on multiple vehicles and different parts of the vehicle —Figures of TAKEMURA.
U.S. Patent Application Publication No. 2016/0292744 of Strimaitis et al. (hereinafter “Strimaitis”) for “Real-time, contextual information is used to make determinations about the likely audience currently in position to view an advertising channel (e.g., a digital billboard). Appropriate advertisements are then selected based on those determinations” —Abstract of Strimaitis; and “real-time information is derived from sensor data generated by one or more sensors in proximity to the corresponding electronic public advertising display” —Strimaitis at ¶ [0004].
U.S. Patent Application Publication No. 2011/0093330 of Burckart et al. (hereinafter “Burckart”) for “A destination of a vehicle proximate to an advertising vehicle is determined …. An advertisement related to the destination of the proximate vehicle is selected. The selected advertisement is displayed on an external advertising display associated with the advertising vehicle” —Abstract of Burckart.
U.S. Patent No. 10,783,559 issued to Ha Tran (hereinafter “Tran”) for displaying mobile advertisements on vehicles and on persons —Figures 1A and 1C of Tran.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mathew R. Syrowik/             Primary Examiner, Art Unit 3682